Affirmed and Memorandum Opinion filed June 7, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00914-CR
____________
 
CHARLES DWAYNE BALL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 1220513
 

 
MEMORANDUM
OPINION
Appellant entered a plea of guilty to sexual assault of a
child pursuant to a plea bargain agreement for deferred adjudication probation. 
On August 27, 2010, the trial court adjudicated appellant’s guilt and sentenced
him to confinement for four years in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant filed a timely notice of appeal.
Appellant’s appointed counsel filed a brief in which she
concludes the appeal is wholly frivolous and without merit.  The brief meets
the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel’s brief was delivered to appellant.  Appellant
was advised of the right to examine the appellate record and file a pro se
response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).
 Appellant received the record on March 8, 2011.  As of this date, more than
forty-five days has passed and no pro se response has been filed.
We have carefully reviewed the record and counsel’s brief and
agree the appeal is wholly frivolous and without merit.  Further, we find no
reversible error in the record.  We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review.  See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Justices
Frost, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).